Citation Nr: 0024302	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Anne. T. Cromartie, Ph.D.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from October 1963 to 
July 1966.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a December 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for PTSD.  This appeal ensued.

A videoconference hearing was held before the undersigned 
Acting Member of the Board in May 1999.  A transcript of the 
hearing is of record.

FINDINGS OF FACT

1.  The veteran has not contended that the claimed stressor 
is related to combat.

2.  The claimed stressor is not corroborated by credible 
evidence.

3.  The veteran does not have PTSD as a result of a verified 
stressor from service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service medical records are entirely negative for complaints, 
treatment or diagnosis of any psychiatric disorder.  The 
veteran was evaluated during service for a rash attributed to 
eczematoid dermatitis and for irregular menstrual periods.  
She was evaluated as psychiatrically normal when examined in 
June 1966 for service separation.  

Service department personnel records show that the veteran 
completed a performance test in June 1965 preliminary to 
advancement.  She was recommended for advancement in June 
1965 and subsequently advanced to the next higher pay grade.  

In January 1970, the veteran submitted a claim for service 
connection for a gynecologic disorder.  In February 1973, she 
submitted a claim for service connection for a gynecologic 
disorder, a skin disorder and a chest condition.  In November 
1981, she again sought service connection for a skin 
disorder.  She did not make complaints of PTSD or of any 
acquired psychiatric disorder when submitting any of these 
claims seeking service connection.  Records from private and 
VA medical sources reflect the veteran's evaluation or 
treatment from 1970 through 1982 for conditions other than 
PTSD or a psychiatric disorder.

A claim for service connection for PTSD was submitted in 
September 1997.  Medical records from VA and private sources, 
dated from 1969 through 1999,  were submitted in support of 
the claim.  They reflect treatment for psychiatric disorders, 
as well as for nonpsychiatric disorders.  Additionally, they 
include medical records provided in support of the veteran's 
claim for disability benefits from the Social Security 
Administration (SSA).  Pertinent items of medical evidence 
are referenced below.

The veteran was hospitalized at Cumberland Psychiatric 
Institute in October 1977.  She was admitted with a history 
of marked disturbance of sleep and appetite, as well as 
crying episodes and suicidal thinking.  It was indicated that 
she had been having marital problems with her husband.  The 
diagnosis was depressive neurosis.

The veteran was admitted to Cape Fear Valley Hospital in 
April 1983. She reported that she had shot herself.  Her 
history indicated that she had been having family problems 
and marital discord.  When examined by a psychiatrist, she 
demonstrated obsessive compulsive neurotic tendencies with 
perseveration and total obsession over the fact that her 
marriage was going downhill.  The diagnosis on Axis I was 
major depressive episode, most likely recurrent.  The 
diagnosis on Axis II was borderline personality disorder.

Reports, dated in September 1997, were received from William 
J. Simons, M.D.  The primary assessment was PTSD.  Subsequent 
treatment records from this physician continue to reflect a 
diagnosis of PTSD.  An additional diagnosis was major 
depression.  In a treatment entry dated in August 1998, Dr. 
Simons related the veteran's history of being sexually 
assaulted in service.  He observed that the content of her 
history and her subsequent symptoms and course supported the 
fact that her PTSD was related to the incident that had 
occurred in the military. 

In a statement dated in October 1997, Anne T. Cromartie, 
Ph.D., related that the veteran had PTSD as a result of being 
raped, in 1964, during service.  Through the years, she had 
experienced the effects of that traumatic event although she 
had never told anybody about the rape until recently and had 
suppressed the memory of the traumatic event.  The therapist 
commented that the veteran's life had been affected by the 
rape.  Specifically, she had begun experiencing female 
problems, as well as a rash; she received psychiatric 
treatment in 1977; she was later provided psychiatric 
treatment in 1983 after shooting herself in the left chest.  
Subsequent statements from the therapist reiterate the 
diagnosis of PTSD attributable to a rape in service.

An examination by a VA psychologist was performed in November 
1997.  The veteran referred to an episode of rape during 
service, described by the examiner as "date rape".  
Further, she indicated that sexual harassment had occurred 
all the time during service, including pinching by male 
service members and taunting remarks.  She reported that she 
had recurrent, intrusive and distressing recollections of the 
rape.  Psychological testing was performed and a mental 
status was conducted.  It was observed that the veteran was 
an individual with a chronic, unstable inadequate self-
concept, which rendered her vulnerable to even minor stress.  
The examiner commented that the test results and clinical 
interview did not fully support a diagnosis of PTSD.  The 
diagnosis on Axis I was depressive disorder.  The diagnosis 
on Axis II was borderline personality disorder.

A report from Dale F. Mabe, D.O., reflects that the veteran 
was examined in February 1998.  It was reported that she was 
weeping and crying during the interview and physical.  There 
had been a one-year history of migraine headaches.  She 
referred to hospitalizations for depression during 1977 and 
1985.  Based on the examination, it was the physician's 
assessment that depression was a significant factor in the 
veteran's life.

Of record is a March 1998 report from Mitchell Rapp, Ph.D.  
The therapist noted that the veteran had been diagnosed with 
PTSD (with mood lability and depression) as a result of being 
raped by a serviceman while she was in service in 1964.

A mental health clinic assessment was performed by a VA 
social worker in August 1998.  The veteran indicated that she 
had symptoms of PTSD which she attributed to a rape during 
service.  The impressions on Axis I were PTSD and depressive 
disorder.

Gregory H. Narron, M.D., in a statement dated in September 
1998, indicated that the veteran demonstrated symptoms 
consistent with PTSD, as well as depression that seemed to be 
mixed with agitated and anxious feelings.  Subsequent records 
from Dr. Narron reflect the veteran's continued treatment for 
PTSD.  

Items of evidence other than medical records were also added 
to the claims folder in support of the claim for service 
connection for PTSD.  They are referenced below.

A letter, dated in October 1997, to the veteran from her 
employer, indicates that she was employed by a service 
organization.  The letter refers to numerous complaints which 
had been lodged against the veteran with respect to her 
behavior towards patients, volunteer drivers and VA staff.  
The statement advises the veteran of disciplinary actions 
which had been taken in her case.

In March 1998, SSA entered a determination that the veteran 
had been disabled since October 1997 because of anxiety 
related disorders.  

A statement, dated in July 1998, from Linda Weinberg, the 
veteran's sister, advises that the veteran informed her that 
she had been raped while in the navy.  She pointed out that 
the veteran, during the late 1960's and early 1970's, had 
been seeing a psychiatrist and had estranged herself from her 
family.  She noted that the veteran had not had any problems 
before she joined the navy, but had been a different person 
after her discharge from service and had been having nothing 
but problems.  In a subsequent statement dated in March 1999, 
the veteran's sister related that veteran had suffered an 
episode of deep depression and migraine headache after she 
and the veteran visited the site where the rape had taken 
place during the veteran's service.

Carrol D. Wilson, in statement dated in July 1998, pointed 
out that she and the veteran had been in contact through the 
workplace during the period from October 1971 to March 1972 
and that a friendship had developed over the years.  The 
veteran eventually informed her of nervous problems that the 
veteran had experienced over a period of several years, 
including sleep difficulties.  The veteran had told her that 
her nervous problems were the result of a rape by a 
serviceman while she was in the navy.

A videoconference hearing was held by the undersigned Acting 
Member of the Board in May 1999.  Ann Cromartie, Ph.D., 
testified that she had been treating the veteran since 1994 
and had diagnosed PTSD in 1997.  In testimony, the veteran 
referred to a forcible sexual encounter, in 1964, during 
service.  She related that she returned to her barracks, just 
after that encounter, and mentioned it to Effie Davis, 
another servicewoman.  According to her testimony, Effie 
Davis advised the veteran to remain silent about the 
encounter, if the veteran wished to remain in the service.  
The veteran stated that she did not seek medical treatment 
after the unwanted sexual encounter and denied any personal 
problems when she went on sick call.  She noted that 
postservice marital problems were linked to depression and 
indicated that depression was related to her military 
experience.

The veteran signed a waiver of RO consideration with respect 
to an April 1999 statement from Dr. Narron which the veteran 
provided in connection with the videoconference hearing.  In 
that statement, Dr. Narron noted that the diagnosis of PTSD 
was based on the veteran's report of having been raped in 
1964 while serving in the military.

II.  Legal Analysis

The Board notes that the appellant's claim for service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  She has provided 
medical evidence of a current diagnosis of post-traumatic 
stress disorder, her own lay evidence regarding a claimed in-
service stressor, and medical-nexus evidence generally 
linking post-traumatic stress disorder to service.  Thus, the 
veteran's claim is well grounded.  See Patton v. West, 12 
Vet. App. 272 (1999).

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained to the extent possible.  The Board is also satisfied 
that the record is fully developed as to whether the 
veteran's claimed inservice stressor is corroborated by 
credible evidence.  In this regard, the Board notes that the 
veteran has indicated, through her contentions and testimony, 
that there were no witnesses to alleged rape and that she 
made no official complaints or reports that would have 
resulted in any investigations or prosecutions pertaining to 
the matter.  Accordingly, the Board finds that the veteran's 
claimed inservice stressor of rape was not subject to 
verification by the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), as there is no indication that 
any records exist which could be reviewed by USASCRUR to 
attempt to verify the veteran's complaint.  Therefore, the 
Board finds that there is nothing further to be gained by 
again remanding the case to ask the veteran to provide 
further detail of her claimed inservice stressor, or to 
attempt to verify such stressor, and that any remand to 
attempt such verification would also only result in a further 
unwarranted delay to the veteran's claim.  All development 
required by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in Patton 
v. West, supra, as well as development suggested by the M21-
1, Part III, § 5.14(c) (Feb. 20, 1996), have been followed in 
this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required, as mandated by 38 
U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f).  Amendments to those criteria became effective on 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (to be codified 
at 38 C.F.R. § 3.304(f) (1999)).  However, as the veteran's 
current claim seeking service connection for PTSD was 
received after these changes were made, only the revised 
version of the regulation need be considered in this case, 
and the former version is not for application.

The Board notes, however, that both the old and new criteria 
for evaluating PTSD claims are substantially the same.  Both 
versions of the applicable regulation require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. at 138.  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court cited 
the three elements required by § 3.304(f) to warrant a grant 
of service connection for PTSD: (1) a current, clear medical 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen, at 138.  The 
Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  Id. at 142.  See  also Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  The Court also held that, in order 
to permit judicial review of a denial of service connection 
for PTSD by the Board, the Board must generally make specific 
findings of fact as to whether the veteran was engaged in 
combat with the enemy and, if so, whether the claimed 
stressors were related to such combat.  Cohen at 145.

In this case, the veteran does not argue, and the evidence, 
including a review of the information contained in the 
veteran's service personnel records, does not show, that she 
participated in combat.  Instead, the sole claimed stressor 
is not related to combat, but is based upon an alleged rape 
in service.  A review of the veteran's written statements and 
testimony shows that she alleges that she has PTSD as the 
result of a rape by an unidentified soldier sometime in 1964.  
Therefore, the Board finds the veteran was not engaged in 
combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  The record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor.  Dizolgio 
v. Brown, 9 Vet. App. 163 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, despite the efforts of the RO, there has been 
no official verification of the claimed stressor.  In this 
regard, the Board notes that the Court in Patton v. West, 12 
Vet. App. 272 (1999), emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence", of a claimed stressor and 
that "[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Specifically, M21-1, Part III, 5.14(c) subparagraph (8), 
provides that "[i]f the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an inservice stressful 
incident.  Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are (but not limited to): visits to a medical or 
counseling clinic or dispensary without specific diagnosis or 
specific ailment; changes in performance and performance 
evaluations; increased disregard for military or civilian 
authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in- 
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.

As previously noted, in this case, the veteran was not 
engaged in combat and her reported stressor was due to an 
alleged rape in service.  Once again, as her reported 
stressor is not combat related, her lay testimony, by itself, 
will not be sufficient to establish the alleged stressor, and 
the Board must determine whether service records or other 
independent credible evidence corroborates the alleged 
stressor.  See Dizolgio, supra.

As to the alleged stressor, the Board notes that there is 
absolutely no corroboration of the contended rape during 
service, within either the service medical records or service 
personnel records.  In this regard, the veteran herself gives 
no indication that there were any witnesses to the alleged 
rape and she acknowledges that she declined to officially 
report the claimed incident while in service.  There was no 
investigation by any police agency during service.  The 
veteran did report in her testimony that she told one fellow 
service member (Effie Davis) about the rape shortly after the 
fact.  However, this witness has not been located and this 
statement by the veteran does not provide any independent 
corroboration.  The veteran was not able to provide any other 
witnesses who were contemporaneously aware of her alleged 
rape.  The Board also notes that the veteran was unable 
during her testimony to provide the full name of the alleged 
rapist, or the precise month of the alleged rape, testifying 
that she knew only his first name and remembered only that it 
was sometimes in winter as it was cold.

Moreover, the record is silent as to any inservice events or 
behaviors likely to have occurred after a rape or sexual 
assault.  In particular, there is no evidence of visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or ailment, no sudden requests for a job change 
without justification, no indication of increased use or 
abuse of leave without reason, or dramatic changes in 
performance and performance evaluations.  Further, there is 
no evidence in service medical or personnel records that the 
veteran complained of depression, anxiety or panic attacks 
with no identifiable reason; that she became involved in 
substance abuse; or that she displayed disregard for military 
authority.  Additionally, she did not undergo pregnancy 
testing at the time of the alleged rape; she did not undergo 
or express increased interest in testing for sexually 
transmitted disease; there is no evidence of treatment for 
physical injuries around the time of the alleged incident.  

Furthermore, many years elapsed after the veteran's service 
before the first documented report of any stressor of a 
sexual assault in service.  Specifically, it was not until at 
least 1994, more than 25 years after service, that the 
veteran first mentioned to her therapist the alleged 
inservice rape.  Although the veteran was hospitalized in 
1977 and 1983 for depression, the Board finds it noteworthy 
that she then made no statements attributing her depression 
to any experiences in service.  Rather, she indicated that 
her depression was related to postservice marital and family 
problems.  Thus, medical records reflecting her treatment 
prior to 1994 tend to rebut her current contention that her 
marital problems are related to the inservice rape or to 
claimed recurrent sexual harassment.  In all, the Board finds 
that the significant passage of time between the veteran's 
service and her complaints of a sexual assault in service 
also tend to lessen her credibility.

The Board is aware that a VA clinical social worker, as well 
as several private practitioners have diagnosed PTSD.  As for 
this medical evidence indicating a diagnosis of PTSD, the 
Board has a duty to assess the credibility and weight to be 
given to the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds, however, that all of the medical evidence 
favoring the veteran's claim was based primarily on the 
history provided by the veteran, and that history has been 
found to be unreliable.  When a medical opinion relies at 
least partially on the veteran's rendition of his or her own 
medical history, the Board is not bound to accept the medical 
conclusions, as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  Likewise, medical statements which accept a 
veteran's reports as credible and relate his or her PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

The Board has taken note of the statement from the veteran's 
therapist indicating that the veteran developed a rash and 
female problems as a result of the claimed rape.  Service 
medical records do establish that the veteran experienced 
dermatitis and irregular menstrual periods while in service.  
The Board finds, however, that the question of whether this 
adequately corroborates the claimed stressor remains a 
factual question for the Board to determine, not a medical 
question to be resolved by the opinion of a clinician.  
Assuming as true that dermatitis and irregular menstrual 
periods may be produced by rape, it nevertheless remains that 
the evidence of record does not establish that the alleged 
rape actually took place.  The presence of dermatitis and 
irregular menstrual cycles may be interpreted as some 
supportive corroborating evidence of the veteran's claimed 
stressor; at least they have been so interpreted by the 
veteran's current therapist.  However, the Board finds they 
are overwhelmingly outweighed by other evidence, such as the 
absence of other corroborating evidence in service, the 
absence of any contemporaneous supporting witnesses, the 
passage of time between service and the alleged stressor 
being reported to any independent person by the veteran, and 
the inability of the veteran to recall such specific 
information as the identity of the alleged assailant and the 
date of the assault.  The Board finds that the presence of a 
skin rash and irregular periods in service, by themselves, 
are not adequate to corroborate the claimed stressor of rape.  
Likewise, the therapist's assessment that the veteran sought 
psychiatric treatment in 1977 and 1983 because of the effects 
of an inservice rape is predicated on the existence of a 
stressor not corroborated by the evidence of record.  The 
therapist's assessment is also not consistent with the actual 
medical records from 1977 and 1983, which contained no 
discussion of any stressor predicated upon an in-service 
rape.

The Board has also considered statements from the veteran's 
sister and from a friend referring to the alleged inservice 
rape.  These statements, which were first provided more than 
30 years after the alleged rape, necessarily rely on the 
veteran's version of events.  As discussed above, the 
veteran's account of the alleged rape has not been 
corroborated by credible evidence.  Accordingly, the Board 
finds that the lay statements in support of the veteran's 
claim have minimal probative value, as they are not 
contemporaneous with the complained of stressor, but instead 
were made many years after the claimed stressor allegedly 
occurred and were based solely on the veteran's recitation of 
history.

As the veteran's claim has been denied due to the lack of 
corroboration of her claimed stressor, no further discussion 
of the medical evidence of the record is necessary.  As to 
the issue on appeal, the Board has been mindful of the 
doctrine of the benefit of the doubt.  However, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the issue on appeal so as to 
warrant application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).  The overwhelming 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for PTSD is denied.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

